Citation Nr: 1641323	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  08-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for migraine headaches for the period from February 17, 2008 to November 24, 2010.

2. Entitlement to a rating in excess of 10 percent for migraine headaches for the period beginning November 25, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to February 2008. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the RO.   

During the pendency of the appeal, in a December 2012 rating decision, the RO increased the rating for migraine headaches to 10 percent effective November 25, 2010. The Veteran has not expressed satisfaction with the rating, and the matter remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).  

In a July 2013 decision, the Board, in pertinent part, denied a compensable rating for migraine headaches prior to November 24, 2010, and a rating in excess of 10 percent for migraine headaches thereafter. 

The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court). In December 2013, the Court granted the parties' Joint Motion for Remand (Joint Motion) vacating the Board's July 2013 decision and remanded the issues to the Board for additional adjudication.

In July 2014 the Board denied a compensable rating for migraine headaches prior to November 24, 2010, and a rating in excess of 10 percent for migraine headaches thereafter. The Veteran appealed the July 2014 Board decision to the Court. In May 2016, the Court issued a Memorandum Decision vacating the Board's July 2014 decision and remanded the issues to the Board.


FINDING OF FACT

Since February 17, 2008, and throughout the period of the appeal, the service-connected migraine headaches are shown to have been productive of a disability picture that more nearly approximated that of headaches manifested by characteristic prostrating attacks of headache pain that occur more frequently than once per month. 


CONCLUSION OF LAW

From February 17, 2008 and throughout the period of the appeal, the criteria for the assignment of a 30 percent rating, but not higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letter sent to the Veteran in December 2008. The claim was last adjudicated by the RO in December 2012 (and by the Board in July 2014).

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with her claim for increased ratings. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claim on appeal because the examinations were performed by medical professionals who conducted thorough examinations, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Increased Rating - Migraine Headaches

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the migraine headaches have not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The Veteran alleges that her migraine headaches meet the criteria for a higher rating. The Board will grant the benefit of the doubt to the Veteran and assign a 30 percent rating beginning February 17, 2008 [date following her separation from service] and throughout the appeal period. The rating for the Veteran's migraine headache disability has been assigned pursuant to Diagnostic Code 8100. A noncompensable rating is assigned for migraine headaches with less frequent attacks. A 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months. A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months. A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a (2015).

The Rating Schedule does not define prostrating. However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster 's New Collegiate Dictionary 999 (11th ed. 2007). "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007). 

Additionally, the term "productive of severe economic adaptability" have not been clearly defined by regulations or by case law. "Productive of" can either have the meaning of producing or capable of producing. Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating. "Economic inadaptability" does not mean unemployability, as that would undermine the purpose of regulations pertaining to unemployability. Pierce v. Principi, 18 Vet. App. 440 (2004); 38 C.F.R. § 4.16 (2012). Migraine headaches in this instance must be, at a minimum, capable of producing severe economic inadaptability.

The January 2008 report of VA fee-basis examination reflects the Veteran's complaint of headaches described as radiating, dull, aching type headache pain with sensitivity to both light and noise. She reported that when headaches occur she was able to go to work but required medication. She experienced headaches on the average of 3 times per month, lasting approximately an hour in duration. She used Excedrin Migraine to treat her migraine headaches. 

A January 2009 VA women's clinic treatment record documents the Veteran's complaint of worsening migraine headaches. She reported that she had 3 migraine headache attacks in the last one month. She stated that she was able to control the first migraine headache attack by drinking Pepsi but the last two attacks were uncontrollable and she was vomiting. She took extra Elavil for the uncontrollable migraine headache attacks but that provided no relief. She stated that she had no therapeutic medicine for her migraine headaches. She reported that she was studying nursing and had been under much stress recently as a result of having to write a lot of papers. She was prescribed Zomig for her migraine headaches and counseled that Elavil was preventative and Zomig was therapeutic for her migraine headaches.

An April 2010 VA neurology consult record reflects the Veteran's report that her headaches could last anywhere from 15 minutes to three hours in duration and occur two times per week. When her headaches onset, they were severe and she experienced associated nausea and sensitivity to light and sound with functional impairment. She did not have any visual distortions, numbness of the face, arms or legs, weakness or speech disturbance with her headaches. She took Zolmitriptan at the onset of a headache and that medication helped. Propranolol was also helpful in controlling her headaches. She reported that she had approximately one to three headaches per month (down from two to three per week).

An August 2010 VA neurology clinic note reflects that the Veteran had partial improvement of her migraine headaches. She experienced approximately three headaches per month that were usually relieved with Imitrex.

A November 2010 VA treatment record reflects the Veteran's report that her headache onset 2 days earlier but was worse than previously. She experienced associated blurred vision with her migraine headache. She reported that the headache pain typically started behind her ears and was associated with nausea, photophobia and sensitivity to sound. She stated that she felt dizzy. She reported that she generally experienced approximately 2 to 3 migraine headaches per month but for the month of November she had experienced more frequent headaches. Imitrex provided no relief.

The November 2012 report of VA examination reflects the Veteran's complaint that she had approximately 4 migraine headaches per month. Her migraine headaches were typically productive of sharp pain over the left side of her face with associated nausea, photophobia and phonophobia. Reported symptoms of her headache pain included pulsating or throbbing head pain and pain worsened with physical activity. The duration of her typical head pain was less than one day. The examiner indicated that the Veteran experienced characteristic prostrating attacks of migraine headache pain on average of once in 2 months. The examiner indicated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain. Further, the Veteran's migraine headache disability was not shown to have an impact on her ability to work.

The Veteran clearly has frequent attacks of migraine headaches (approximately 2 to 4 per month) with associated nausea, photophobia and phonophobia that lasted anywhere from 15 minutes to three hours in duration (but less than one day). When viewed in a light most favorable to the Veteran, she appears to have migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months - supportive of a 30 percent rating. The appeal is in part granted, and a 30 percent rating is assigned beginning February 17, 2008 and throughout the appeal period. 

However, her migraine headaches are not completely prostrating, prolonged and productive of severe economic inadaptability. The January 2008 report of VA fee-basis examination reflects the Veteran's headaches did not affect her ability to function given that she was able to work when her headaches occurred. Further, she was able to function under the normal stresses of being a student given that she was studying nursing (see January 2009 VA women's clinic treatment record).  

While the April 2010 VA neurology consult record reflects the Veteran's headaches were severe and productive of functional impairment, in the November 2012 Report of VA examination, the examiner explicitly indicated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain. Further, the examiner explicitly indicated that the Veteran's migraine headaches did not impact her ability to work.

The Board has considered the Veteran's lay assertions; however, her statements do not demonstrate symptoms warranting an even higher evaluation than the increased rating assigned herein. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). She has not specifically alleged that her headaches are completely prostrating and prolonged attacks productive of severe economic inadaptability, nor does the evidence suggest otherwise. Rather, based on the evidence of record she is able to work while experiencing headaches (but required medication).

Thus, the preponderance of the evidence is against a finding supporting a higher rating in excess of 30 percent assigned. 

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's migraine headaches is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's migraine headaches are manifested by characteristic prostrating attacks of headache pain that occur more frequently than once per month. The impairment and symptoms are included in the criteria found in the rating schedule for her disability. Because the schedular rating criteria is adequate to rate the migraine headaches, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from her disability with the pertinent schedular criteria does not show that her service-connected migraine headaches at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The attacks of the Veteran's migraine headaches are specifically contemplated by the criteria discussed above, including the effect of the Veteran's migraine headaches on her occupation and daily life. In the absence of exceptional factors associated with the headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a TDIU has not been reasonably raised by the evidence of record and is not part of the appeal. 


ORDER

A rating of 30 percent, but not higher, for migraine headaches as of February 17, 2008, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


